Appeal by the defendant from a judgment of the Supreme Court, Queens County (Naro, J.), rendered September 23, 1988, convicting him of sexual abuse in the first degree (two counts), and endangering the welfare of a child (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the prosecutor did not engage in bolstering during her examination of two infant witnesses or subsequently, when she commented on the testimony of another witness during her summation. Further, the *360defendant failed to register objections to the majority of the prosecutor’s summation comments which he now contends are improper and, therefore, has failed to preserve these claims for appellate review (see, CPL 470.05 [2]; People v Medina, 53 NY2d 951; People v Brown, 158 AD2d 461, 463; People v Bailey, 155 AD2d 467, 468). The remaining comments complained of either constituted fair response to statements made by the defense counsel in her summation (see, People v Hansen, 158 AD2d 542, 543) or did not deny the defendant a fair trial. Brown, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.